UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7320


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEVEN DONEWAN CARR, a/k/a Steven D. Carr,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:98-cr-00246-RLV-2)


Submitted:   October 11, 2012             Decided:   October 16, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Donewan Carr, Appellant Pro Se.       Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Steven Donewan Carr appeals the district court’s order

granting his motion for a reduction of sentence pursuant to 18

U.S.C. § 3582(c)(2) (2006). *             We have reviewed the record and

find       no   reversible    error.      Accordingly,   we    affirm    for   the

reasons stated by the district court.                 United States v. Carr,

No. 5:98-cr-00246-RLV-2 (W.D.N.C. July 17, 2012).                     We dispense

with oral argument because the facts and legal contentions are

adequately        presented    in   the   materials   before    the    court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




       *
       Although the district court granted Carr’s § 3582(c)(2)
motion, it did not reduce Carr’s sentence to the full extent he
requested.



                                          2